DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 3/15/2021, with respect to claims 1-20 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 1, i.e. “the top surface being an upper-most surface of the housing,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2-10 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
the mesh material being suspended within a matrix of the elastomeric material,” are not taught or adequately suggested in the prior art of record. Claims 12-15 depend, either directly or indirectly, from claim 11, and are therefore allowable for at least the same reasons.
The specific limitations of claim 16 i.e. “a set of inner keycaps positioned vertically between the electronics substrate and the membrane,” are not taught or adequately suggested in the prior art of record. Claims 18-20 depend, either directly or indirectly, from claim 16 and are therefore allowed for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach 

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                           May 26, 2021